Citation Nr: 1044571	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a higher initial rating for service-connected 
dysthymic disorder with depression, evaluated as 30 percent 
disabling prior to June 10, 2010 and as 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1991 to August 
1998 and from August 1999 to September 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
following a May 2010 Board remand.  It was originally on appeal 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's dysthymic 
disorder with depression first increased in severity in February 
2008; the VA medical record containing this information is dated 
February 27, 2008.  

1.  The evidence of record shows that, prior to February 27, 
2008, the Veteran's dysthymic disorder with depression caused 
sleep difficulties and a loss of one work day per month.  

2.  The evidence of record shows that, from February 27, 2008, 
the Veteran's dysthymic disorder with depression caused problems 
with employment, social impairment, aggressive thoughts, sleep 
difficulties and anxiety.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for dysthymic disorder with depression for the appeal period 
prior to February 27, 2008 have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9434-9433 (2010).    

2.  The criteria for an initial rating of 50 percent for 
dysthymic disorder with depression for the appeal period from 
February 27, 2008 to June 10, 2010, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9434-9433 (2010).    

3.  The criteria for an initial rating in excess of 50 percent 
for dysthymic disorder with depression for the appeal period 
after February 27, 2008 have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9434-9433 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board Remand

In May 2010, the Board remanded the claim to afford the Veteran a 
VA examination to ascertain the current severity of his service 
connected dysthymic disorder with depression.  The requested 
examination was conducted in June 2010.  As such, the Board finds 
that there has been compliance with its remand order.   Stegall 
v. West, 11 Vet. App. 268, 271 (1998). 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veteran s 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran  status; (2) existence of a disability; (3) a 
connection between the Veteran 's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in September 2006.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

In the September 2006 letter, the RO also informed the Veteran 
that when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained how 
the disability rating and effective date are determined.  The 
Board finds that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because an initial evaluation and effective date has been 
assigned with regard to the issue on appeal, VA's duty to notify 
in this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's VA medical center (VAMC) treatment records, private 
treatment records and provided VA examinations in June 2007 and 
June 2010.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate for rating purposes, as they provide 
thorough assessments of the severity of the Veteran's dysthymic 
disorder with depression.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination for the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When the initial evaluation is at issue, the 
Board must assess the entire period since the original claim was 
filed.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126.

The Veteran's dysthymic disorder with depression is presently 
assigned a 30 percent rating prior to June 10, 2010 and a 50 
percent rating thereafter under 38 C.F.R. § 4.130, Diagnostic 
Code 9434-9433.  Diagnostic Code 9434 addresses major depressive 
disorder, while Diagnostic Code 9433 addresses dysthymic 
disorder.  The Board notes that both disorders are rated pursuant 
to the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  
   
A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual or Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  

Scores from 61-70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Scores 
from 51-60 reflect some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with peers or co-workers).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

In an October 2007 rating decision, the RO first granted service 
connection and a 30 percent rating for dysthymic disorder with 
depression, effective September 26, 2005.  In August 2010, the RO 
granted an increased rating of 50 percent from June 10, 2010, the 
date of a VA examination.  Evidence pertaining to the severity of 
the Veteran's dysthymic disorder with depression includes the 
reports of two VA examinations, VAMC treatment records, private 
treatment records and lay statements by the Veteran.  Having 
reviewed this evidence, the Board finds that the symptoms 
associated with the Veteran's dysthymic disorder do not meet the 
criteria for increased ratings.  However, the Board finds that 
the evidence first showed an increase in severity warranting a 50 
percent rating in February 2008, not in June 2010 as the RO 
determined.  As such, the Board will change the effective date of 
the Veteran's 50 percent rating herein.    

During the June 2007 VA examination, the Veteran reported having 
relationships with a few friends, particularly through church.  
He taught Sunday school to high school-aged children.  He 
reported having a good relationship with his spouse.  He used a 
prescription sleep aid to deal with sleep difficulties.  He 
reported anger at the government for losing rank due to a court-
martial, which affected his sleep.  He appeared clean, neatly 
groomed and appropriately dressed.  The VA examiner noted 
obsessive behavior which interfered with sleep.  The examiner 
noted no hallucinations, inappropriate behavior, panic attacks, 
homicidal or suicidal thoughts, or impaired impulse control.  The 
examiner did note some difficulty in maintaining minimum personal 
hygiene.  The Veteran's memory was normal.  At the time of 
examination, the Veteran was employed full time and had been for 
one to two years.  He reported losing one day per month due to 
depression.  The VA examiner diagnosed dysthymia and noted a GAF 
score of 65; he noted that the Veteran did not currently meet the 
criteria for major depressive disorder, possibly due to 
medications.  

The Board finds that the objective medical evidence during the 
appeal period prior to February27, 2008 shows a disability that 
is consistent with the currently assigned 30 percent rating.  The 
evidence showed occupational impairment with occasional 
absenteeism, thought the Veteran generally functioned 
satisfactorily.  The Veteran suffered from chronic sleep 
impairment and feelings of anger at the government.  These 
symptoms are commensurate with a 30 percent disability rating.  
The Veteran did not display occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, which would warrant a 50 percent rating 
during this period.  

The Board notes that the Veteran's service-connected dysthymic 
disorder with depression was assigned a GAF score of 65 during 
the appeal period.  This score reflects mild symptoms and 
supports the conclusion that the Veteran functioned at a level 
commensurate with the currently assigned 30 percent rating.  

VAMC records show that, in February 2008, the Veteran quit his 
job because his employer would not allow him to change shifts.  
The Veteran underwent a mental health intake consultation on 
February 27, 2008.  He stated that he quit his job that week 
because he could not take working anymore.  He had worked at the 
same job for two years.  The Veteran admitted a loss of energy 
and interest in activities, along with social withdrawal, stating 
that he did not like being around people except for family and at 
church.  He reported having no contact with his children from his 
first marriage.  He admitted experiencing behavioral changes, 
sleep disturbances, and weight loss due to being upset about his 
job.  He had paranoid ideation in relation to the job; he felt 
that co-workers and supervisors were holding him down.  The 
Veteran's GAF score was listed as 65.  

In a May 2008 VAMC treatment note, the Veteran stated that he 
sometimes wants to hurt others, especially when he feels someone 
is taking advantage of him.  He stated that his wife prevented 
him from hurting others, and if he was not married, he would act 
upon his feelings.  

An August 2008 VAMC psychotherapy note shows that the Veteran was 
recently asked to leave his church youth group due to his 
negative attitude.  He reported going on job interviews but had 
not yet found employment.  He reported not liking people and 
enjoying being at home with his wife.  He stated that he is 
honest and blunt, which affected his relationships with others.  
The Veteran's diagnosis at that time was depression and 
adjustment disorder.  

The Veteran underwent a VA examination in June 2010.  During the 
examination, the Veteran reported that he did not like to go out 
of the home and deal with people.  He felt vaguely unsafe when 
not at home.  The Veteran reported that he does not have friends 
and no longer attends a church that he had been actively involved 
in.  Recently, he left an internship by mutual agreement because 
he did not enjoy it.  The Veteran reported having aggressive 
thoughts but not acting out on the aggression.  He still took 
prescription sleep aids.  He reported having a panic attack the 
previous week.  At the time of examination, the Veteran was a 
full-time student and had stopped efforts to find a job due to 
his lack of success.  The VA examiner assigned a GAF score of 55, 
stating that his major depressive disorder had an associated GAF 
score of 61; his panic disorder had an associated GAF score of 
65; and his personality disorder had a GAF score of 58.  

In light of the above, a rating greater than 50 percent is not 
appropriate for any portion of the appeal period because the 
Veteran has not displayed suicidal ideation, obsessional rituals, 
illogical speech, near-continuous panic or depression affecting 
the ability to function, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and hygiene as 
contemplated by a higher rating.  

Although the Veteran clearly has a serious disability which 
impacts his ability to maintain effective relationships and makes 
it difficult for him to adapt to stressful circumstances, he is 
still able to go to school full time and maintain his marriage.        
The Board acknowledges that the Veteran has reported aggressive 
thoughts but has never acted on them and has never displayed 
unprovoked irritability with periods of violence.  While he does 
report some panic and depression, they are not near-continuous in 
nature.  The overall level of impairment demonstrated by the 
record is consistent with a 50 percent rating.  Consequently, the 
Board finds that the preponderance of the evidence is against 
granting a higher disability rating.  

However, the Board finds that the effective date of the 50 
percent rating should be February 27, 2008, which is the date of 
the first medical record showing symptoms consistent with a 50 
percent rating.  

The Board notes that the Veteran's service-connected dysthymic 
disorder with depression was assigned GAF scores of between 61 
and 65 during the appeal period.  These scores reflect mild to 
moderate symptoms and support the conclusion that the Veteran 
functions at a level commensurate with the currently assigned 50 
percent rating.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

As discussed above, the Veteran's service-connected dysthymic 
disorder with depression has caused some occupational impairment, 
but the currently assigned 30 and 50 percent ratings more than 
adequately addresses the Veteran's disability level and 
symptomatology.  The Veteran's disorder has not rendered 
impracticable the application of the regular schedular standards.  
See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected dysthymic disorder and depression.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, a change in 
the effective date of the staged rating is warranted.    


ORDER

1.  Entitlement to a rating in excess of 30 percent for dysthymic 
disorder with depression, prior to February 27, 2008, is denied.  

2.  Entitlement to an increased rating of 50 percent from 
February 27, 2008 to June 10, 2010 is granted.  

3.  Entitlement to a rating in excess of 50 percent for dysthymic 
disorder with depression, from February 27, 2008, is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


